ORDER GRANTING PETITION FOR REINSTATEMENT

The Indiana Supreme Court Disciplinary Commission, after hearing and review of this case, has tendered to this Court its recommendation upon the Petition for Reinstatement of the respondent, Robert K. Higginson, therein recommending that the respondent be reinstated to the practice of law.
And this Court, being duly advised, now finds that the respondent has demonstrated, by clear and convincing evidence, compliance with the elements prerequisite to reinstatement to the practice of law as set forth in Ind.Admission and Discipline Rule 23, Section 4(b). Accordingly, we find that the Commission’s recommendation should be followed and the respondent readmitted to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent’s Petition for Reinstatement is granted. Accordingly, he is to be reinstated as a member of the bar of this state, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other parties who were notified of the re*1075spondent’s suspension pursuant to Ad-mis.Dise.R. 23, section 3(d).
All Justices concur.